COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  CASEY JAMES PERKINS A/K/A                        §               No. 08-19-00068-CR
  JIMMY PERKINS,
                                                   §                  Appeal from the
                        Appellant,
                                                   §                120th District Court
  v.
                                                   §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                   §               (TC# 20180D01802)
                         State.
                                              §
                                            ORDER

       The Court has this day considered the Honorable Maria Salas-Mendoza’s request for

extension of time to conduct the hearing and concludes the motion should be GRANTED.

       Therefore, the trial court has until October 12, 2019 to hold the hearing pursuant to this

Court’s order of September 5, 2019. The District Clerk shall prepare and forward a supplemental

clerk’s record containing the trial court’s orders and/or findings on or before October 19, 2019.

Further, the transcription of the hearing shall be prepared, certified and filed with this Court on or

before October 19, 2019.

       IT IS SO ORDERED this 16th day of September, 2019.

                                                       PER CURIAM